Exhibit 10.3

Execution Version

SETTLEMENT AGREEMENT

dated as of June 12, 2018

Between SALESFORCE.COM, INC. and MORGAN STANLEY & CO. INTERNATIONAL PLC

 

 

THIS SETTLEMENT AGREEMENT (this “Agreement”) with respect to the Warrants
Confirmations (as defined below) is made as of June 12, 2018, between
salesforce.com, inc. (“Company”) and Morgan Stanley & Co. International plc
(“Dealer”).

WHEREAS, Dealer and Company entered into a Base Issuer Warrant Transaction (the
“Base Warrants Transaction”) pursuant to an ISDA confirmation dated as of
March 12, 2013, which supplements, forms a part of, and is subject to an
agreement in the form of the 2002 ISDA Master Agreement, pursuant to which
Dealer purchased from Company 1,505,120 warrants (as adjusted through the date
hereof, 6,020,480 warrants) (as amended, modified, terminated or unwound from
time to time, the “Base Warrants Confirmation”);

WHEREAS, Dealer and Company entered into an Additional Issuer Warrant
Transaction (the “Additional Warrants Transaction” and, together with the Base
Warrants Transaction, the “Warrants Transactions”) pursuant to an ISDA
confirmation dated as of March 15, 2013, which supplements, forms a part of, and
is subject to an agreement in the form of the 2002 ISDA Master Agreement,
pursuant to which Dealer purchased from Company 225,768 warrants (as adjusted
through the date hereof, 903,072 warrants) (as amended, modified, terminated or
unwound from time to time, the “Additional Warrants Confirmation” and, together
with the Base Warrants Confirmation, the “Warrants Confirmations”); and

WHEREAS, the Company has requested full settlement of the Warrants Transactions.

NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto, intending to be legally bound, hereby mutually covenant and
agree as follows:

1.    Defined Terms. Any capitalized term not otherwise defined herein shall
have the meaning set forth for such term in the Warrants Confirmations, as
applicable. In the event of any inconsistency between the definitions set forth
in the Warrant Confirmations and this Agreement, this Agreement shall govern.

2.    Settlement. Notwithstanding anything to the contrary in the Warrants
Confirmations, Company and Dealer agree that the Warrants Transactions shall be
settled in accordance with this Agreement in lieu of the settlement provisions
set forth in the Warrants Confirmations, and that following such settlement, all
of the respective rights and obligations of the parties under the Warrants
Confirmations shall be settled in full. For the avoidance of doubt, Sections
8(b) through 8(f) of each Warrants Confirmation shall apply as if the delivery
of Shares pursuant to this Agreement were a delivery of Shares pursuant to the
applicable Warrants Confirmation.

3.    Deliveries. On the second Scheduled Trading Day following the final
Averaging Date or, if such day is not a Clearance System Business Day, on the
next Clearance System Business Day immediately following such day (the “Unwind
Settlement Date”), Company shall deliver to Dealer the Warrant Settlement Amount
through the Clearance System. The “Warrant Settlement Amount” shall mean a
number of Shares determined by the Calculation Agent by reference to the Average
VWAP using the table set forth in Schedule A attached hereto (using linear
interpolation if the Average VWAP is between two points on the table set forth
on Schedule A or, otherwise, commercially reasonable extrapolation by Dealer, as
applicable, to determine the Warrant Settlement Amount for any Average VWAP not
specifically appearing in Schedule A).

4.    Valuation. “Averaging Date” means the First Averaging Date and each of the
eight (8) Exchange Business Days (or fewer Exchange Business Days if Dealer
gives notice of the same pursuant to Section 5 below) thereafter. The “Valuation
Date” shall be the final Averaging Date. “First Averaging Date” means the first
Scheduled Trading Day immediately following the date hereof. “Average VWAP”
means the arithmetic average of the VWAP Prices for all Averaging Dates. “VWAP
Price” for any Averaging Date means the Rule 10b-18 dollar volume weighted
average price per Share for such day based on transactions executed during such
day, as reported on Bloomberg page CRM.N <equity> AQR SEC (or any successor
thereto) or, in the event such price is not so reported on such day for any
reason or is manifestly incorrect, as reasonably determined by the Calculation
Agent using a volume weighted method. Notwithstanding the foregoing, if any
Averaging Date is a Disrupted Day, then the consequence shall be Modified
Postponement as if this Agreement were a

 

1



--------------------------------------------------------------------------------

“Transaction” under the Equity Definitions; provided that notwithstanding
anything to the contrary in the Equity Definitions, if a Market Disruption Event
occurs on any Averaging Date, the Calculation Agent may, if appropriate in light
of market conditions, regulatory considerations or otherwise, take any or all of
the following actions: (i) postpone the final Averaging Date in accordance with
Modified Postponement (as modified herein) and/or (ii) determine that such
Averaging Date is a Disrupted Day only in part, in which case the Calculation
Agent may (x) determine the VWAP Price for such Disrupted Day based on Rule
10b-18 eligible transactions in the Shares on such Disrupted Day taking into
account the nature and duration of such Market Disruption Event and
(y) determine the Average VWAP based on an appropriately weighted average
instead of the arithmetic average described in the definition of “Average VWAP”
above. The Calculation Agent shall promptly (but in no event later than 8:00
P.M. (New York City time) on such Disrupted Day) notify Company if any Exchange
Business Day scheduled to be an Averaging Date is a Disrupted Day, which notice
shall specify the manner in which such scheduled Averaging Date and any other
scheduled Averaging Dates will be postponed, if applicable. Any Exchange
Business Day on which, as of the date hereof, the Exchange is scheduled to close
prior to its normal close of trading shall be deemed not to be an Exchange
Business Day; if a closure of the Exchange prior to its normal close of trading
on any Exchange Business Day is scheduled following the date hereof, then such
Exchange Business Day shall be deemed to be a Disrupted Day in full.
Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure or (iv) a
Regulatory Disruption.” and Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof. For the avoidance of doubt, prior to
settlement of the respective rights and obligations of the parties under the
Warrants Confirmations pursuant to Section 2, Dealer shall be entitled to
exercise its rights pursuant to the Warrant Confirmations (including any rights
to terminate a Transaction) following an Event of Default, Termination Event,
Potential Adjustment Event, Extraordinary Event or otherwise provided that
Dealer shall exercise such rights taking into account the amendments to each
Transaction made pursuant to this Agreement.

5.    Dealer Notice Obligation. As promptly as practicable following the close
of trading on the final Averaging Date, Dealer shall notify BNP Paribas via
email to Janet Kim at janet.kim@us.bnpparibas.com (confirmation phone #
212-841-3653) and to dl.nyk.ste@us.bnpparibas.com, with a copy to Company, that
the final Averaging Date has occurred.

6.    Agreements, Representations and Warranties of Company. Company represents
and warrants to Dealer (and agrees with Dealer in the case of Sections 6(g)
through 6(k)) on the date hereof that:

(a) it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;

(b) such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any material contractual restriction binding on or affecting it
or any of its assets;

(c) all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with;

(d) its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law));

(e) none of Company and its officers and directors is aware of any material
nonpublic information regarding Company or the Shares;

(f) it is not entering into this Agreement to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for the
Shares) or to manipulate the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”);

(g) neither Company nor any of its Affiliates or agents shall take any action
that would cause Regulation M under the Exchange Act (“Regulation M”) to be
applicable to any purchases of Shares, or any security for which the Shares are
a reference security (as defined in Regulation M), by Company or any of its
affiliated purchasers (as defined in Regulation M) on any Averaging Date;

 

2



--------------------------------------------------------------------------------

(h) None of Company, its affiliates or its affiliated purchasers has engaged in
Rule 10b-18 purchases of blocks (“affiliates”, “affiliated purchaser”, “Rule
10b-18 purchase” and “blocks” each as defined in Rule 10b-18) pursuant to the
once-a-week block exception contained in Rule 10b-18(b)(4) by or for Company or
any of its affiliated purchasers during each of the four calendar weeks
preceding the date hereof and during the calendar week in which the date hereof
occurs and none shall engage in purchases of such blocks prior to the end of the
Relevant Period;

(i) Company (A) will not during the Relevant Period make, or permit to be made,
any public announcement (as defined in Rule 165(f) under the Securities Act of
1933, as amended (the “Securities Act”)) of any Merger Transaction or potential
Merger Transaction unless such public announcement is made prior to the opening
or after the close of the regular trading session on the Exchange for the
Shares; (B) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify Dealer following any such
announcement that such announcement has been made; and (C) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) provide Dealer with written notice specifying (x) Company’s average
daily Rule 10b-18 purchases (as defined in Rule 10b-18) during the three full
calendar months immediately preceding the announcement date that were not
effected through Dealer or its affiliates and (y) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the announcement date. Such written notice
shall be deemed to be a certification by Company to Dealer that such information
is true and correct. In addition, Company shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders. “Merger Transaction” means any merger, acquisition
or similar transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act;

(j) without the prior written consent of Dealer, Company shall not, and shall
cause its affiliates and affiliated purchasers (each as defined in Rule 10b-18)
not to, directly or indirectly (including, without limitation, by means of a
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares during
the Relevant Period, except for purchases from its employees that are not “Rule
10b-18 purchases” as defined in Rule 10b-18(a)(13) under the Exchange Act;

(k) the provisions of Sections 9.8, 9.9, 9.11 (except that the “Representation
and Agreement” contained in Section 9.11 of the Equity Definitions shall be
modified by excluding any representations therein relating to restrictions,
obligations, limitations or requirements under applicable securities laws
arising as a result of the fact that Company is the Issuer of the Shares) and
9.12 of the Equity Definitions will be applicable as if this Agreement were a
“Transaction” under the Equity Definitions and “Physical Settlement” were
applicable;

(l) the Company has entered into a Warrant Settlement Agreement with each of
Bank of America, N.A. and BNP Paribas (each, an “Other Dealer Warrant Settlement
Agreement”), each of which is substantially in the form of this Agreement, and
no Other Dealer Warrant Settlement Agreement shall have averaging dates that are
Averaging Dates under this Agreement;

(m) on the date hereof, and on each day during the Relevant Period, Company is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) and Company
would be able to purchase a number of Shares equal to the aggregate Number of
Shares under the Warrants Transactions in compliance with the corporate laws of
the jurisdiction of its incorporation; and

(n) the Shares of Issuer initially issuable in consideration for termination of
the Warrant pursuant to this Agreement have been duly authorized and, when
delivered pursuant to this Agreement, will be validly issued, fully-paid and
non-assessable, and the issuance of such Shares will not be subject to any
preemptive or similar rights.

7.    Representations and Warranties of Dealer. Dealer represents and warrants
to Company on the date hereof that:

(a) it has the power to execute this Agreement and any other documentation
relating to this Agreement to which it is a party, to deliver this Agreement and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance;

 

3



--------------------------------------------------------------------------------

(b) such execution, delivery and performance do not violate or conflict with any
law applicable to it, any provision of its constitutional documents, any order
or judgment of any court or other agency of government applicable to it or any
of its assets or any material contractual restriction binding on or affecting it
or any of its assets;

(c) all governmental and other consents that are required to have been obtained
by it with respect to this Agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with; and

(d) its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

8.    Account for Delivery to Dealer:

To be provided separately

9.     Governing Law; Jurisdiction; Waiver of Trial by Jury.

(a)    This Agreement and any claim, controversy or dispute arising under or
related to this Agreement shall be governed by the laws of the State of New York
(without reference to choice of law doctrine). The parties hereto irrevocably
submit to the exclusive jurisdiction of the courts of the State of New York and
the United States Court for the Southern District of New York in connection with
all matters relating hereto and waive any objection to the laying of venue in,
and any claim of inconvenient forum with respect to, these courts.

(b)    Each of Company and Dealer hereby irrevocably waives (on its own behalf
and, to the extent permitted by applicable law, on behalf of its stockholders)
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement or the actions of Dealer, Company or Dealer’s or Company’s Affiliates
in the negotiation, performance or enforcement hereof.

10.     Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

11.    No Reliance, etc. Company confirms that it has relied on the advice of
its own counsel and other advisors (to the extent it deems appropriate) with
respect to any legal, tax, accounting, or regulatory consequences of this
Agreement, that it has not relied on Dealer or its affiliates in any respect in
connection therewith, and that it will not hold Dealer or its affiliates
accountable for any such consequences.

12.    Designation by Dealer. The provisions of Section 8(l) of the Warrants
Confirmations shall apply to the settlement contemplated hereby.

13.    Additional Acknowledgements and Agreements. Company acknowledges and
agrees that Dealer may, during the period from the First Averaging Date to the
final Averaging Date (the “Relevant Period”), purchase Shares in connection with
this Agreement. Such purchases will be conducted independently of Company. The
timing of such purchases by Dealer, the number of Shares purchased by Dealer on
any day, the price paid per Share pursuant to such purchases and the manner in
which such purchases are made, including without limitation whether such
purchases are made on any securities exchange or privately, shall be within the
absolute discretion of Dealer. It is the intent of the parties that this
Agreement comply with the requirements of Rule 10b5-1(c)(1)(i)(B) of the
Exchange Act, and the parties agree that this Agreement shall be interpreted to
comply with the requirements of Rule 10b5-1(c), and Company shall not take any
action that results in this Agreement not so complying with such requirements.
Without limiting the generality of the preceding sentence, Company acknowledges
and agrees that (A) Company does not have, and shall not attempt to exercise,
any influence over how, when or whether Dealer effects any purchases of Shares
in connection with this Agreement, (B) during the period beginning on (but
excluding) the date hereof and ending on (and including) the last day of the
Relevant Period, neither Company nor its officers or employees shall, directly
or indirectly, communicate any information regarding Company or the Shares to
any employee of Dealer or its Affiliates responsible for trading the Shares in
connection with the transactions contemplated hereby, (C) Company is entering
into this Agreement in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 promulgated under the Exchange Act and (D) Company will not alter or
deviate from this Agreement or enter into or alter a corresponding or hedging
transaction with respect to the Shares, it being

 

4



--------------------------------------------------------------------------------

understood that the Other Dealer Warrant Settlement Agreements are not intended
to be corresponding or hedging transactions. Company also acknowledges and
agrees that any amendment, modification, waiver or termination of this Agreement
must be effected in accordance with the requirements for the amendment or
termination of a “plan” as defined in Rule 10b5-1(c) under the Exchange Act.
Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5 under the Exchange
Act, and no such amendment, modification or waiver shall be made at any time at
which Company or any officer or director of Company is aware of any material
nonpublic information regarding Company or the Shares.

14.    Agreements and Acknowledgements Regarding Hedging. Company acknowledges
and agrees that:

(a) during the Relevant Period, Dealer and its Affiliates may buy or sell Shares
or other securities or buy or sell options or futures contracts or enter into
swaps or other derivative securities in order to adjust its hedge position with
respect to the Warrant Confirmations and this Agreement;

(b) Dealer and its Affiliates also may be active in the market for Shares other
than in connection with hedging activities in relation to the Warrant
Confirmations and this Agreement;

(c) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Company’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Average VWAP and/or the VWAP Price;
and

(d) any market activities of Dealer and its Affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Average
VWAP and/or the VWAP Price, each in a manner that may be adverse to Company.

15.    Address for Notices. Any notices required to be delivered by the Company
to Dealer, or by Dealer to the Company, hereunder shall be delivered as provided
in the Warrants Confirmations.

16.    Amendments. An amendment, modification or waiver in respect of this
Agreement will be effective only if in writing (including a writing evidenced by
facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or by an exchange of electronic messages on an electronic
messaging system.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

MORGAN STANLEY & CO. INTERNATIONAL PLC By:  

/s/ P.A. Renaudin

Name:   P.A. Renaudin Title:   Managing Director

MORGAN STANLEY & CO. LLC

as Agent

By:  

/s/ Darren McCarley

Name:   Darren McCarley Title:   Managing Director salesforce.com, inc. By:  

/s/ Joachim Wettermark

Name:   Joachim Wettermark Title:   EVP, Treasurer

[Signature Page to Settlement Agreement]